NOS. 12-17-00352-CV
                                       12-17-00353-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

IN THE INTEREST OF                                §       APPEAL FROM THE 354TH

C.E., A.M., AND J.M.,                             §       JUDICIAL DISTRICT COURT

CHILDREN                                          §       RAINS COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       These are appeals from a child protection case. On November 14, 2017, J.M. and M.M.
filed a notice of appeal “for several trespasses upon rights” regarding trial court cause numbers
10070 and 10067. In cause number 12-17-00352-CV (trial court cause number 10070), the
record indicates that a bench trial is scheduled for January 9, 2018. In cause number 12-17-
00353-CV (trial court cause number 10067), the trial court signed an order in aid of investigation
of child abuse or neglect on August 23, 2016.
       On November 14, in cause number 12-17-00352-CV, this Court notified Appellants that
the notice of appeal failed to show the jurisdiction of the Court, i.e., there is no final judgment or
appealable order contained therewith. In cause number 12-17-00353-CV, we notified Appellants
that the notice of appeal was untimely and there was no timely motion for extension of time to
file a notice of appeal. See TEX. R. APP. P. 26.1, 26.3. We notified Appellants that the appeals
would be dismissed unless the information was amended on or before November 27 to show the
Court’s jurisdiction. In response, Appellants maintain that this Court has jurisdiction over
proceedings from Rains County, they may challenge a void order in any court and at any time,
and there is no time limit in which to appeal.
       Unless one of the sources of our authority specifically authorizes an interlocutory appeal,
we only have jurisdiction over an appeal taken from a final judgment. See Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001).                   In suits affecting the parent-child relationship,
temporary orders are not subject to interlocutory appeal. See TEX. FAM. CODE ANN. § 105.001(e)
(West 2014). Moreover, a bench trial is scheduled for January 9, 2018 in cause number 12-17-
00352-CV; thus, there is no final judgment from which an appeal may be taken. See also In re
B.F.G., No. 2-09-136-CV, 2009 WL 1996292 (Tex. App.—Fort Worth July 9, 2009, no pet)
(dismissing appeal for want of jurisdiction because challenged order was not a final judgment).
In cause number 12-17-00353-CV, even assuming that the trial court’s order is appealable, the
notice of appeal was not timely, as it was filed more than one year after the order was signed. See
TEX. R. APP. P. 26.1(b). This Court is not authorized to extend the time for perfecting an appeal
except as provided by the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 26.1, 26.3,
42.3(a). Accordingly, for the above reasons, we dismiss the appeals for want of jurisdiction. See
TEX. R. APP. P. 42.3(a).
Opinion delivered November 30, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 30, 2017


                                         NO. 12-17-00352-CV


                IN THE INTEREST OF C.E., A.M., AND J.M., CHILDREN



                                Appeal from the 354th District Court
                             of Rains County, Texas (Tr.Ct.No. 10070)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 30, 2017


                                         NO. 12-17-00353-CV


                IN THE INTEREST OF C.E., A.M., AND J.M., CHILDREN



                                Appeal from the 354th District Court
                             of Rains County, Texas (Tr.Ct.No. 10067)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.